El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
En un autocamión de carga {truck) marca Day Elder, que es propiedad de Luis M. Cortés, ocurrió un incendio que ave-rió seriamente su motor, que estaba rajado y soldado con an-terioridad, y quemó en parte la caja y la capota. Estaba ase-gurado contra incendio por The Porto Eican & American Insurance Co., y haciendo uso la aseguradora de la cláusula de su contrato que la autoriza para pagar el daño sufrido o para *175Racer por sa cuenta las reparaciones del vehículo, optó por reparar el autocamión. Cuando tedias algunas reparaciones quiso entregar dicto vetículo a su dueño éste se negó a re-cibirlo porque el motor no funcionaba bien y entonces la ase-guradora sustituyó el motor por otro usado de un automóvil de paseo (touring car) marca Stuts. También se negó el dueño a recibir el autocamión porque el motor puesto en él no era adecuado para el servicio que tabía de prestar y surgió este pleito en el que se alegan tres causas de acción: la pri-mera para, que la compañía aseguradora pague al deman-dante $536 por los daños sufridos por el autocamión con el incendio o para que baga una reparación adecuada del mismo: la segunda para que pague la cantidad de $5,000 por el tiempo que el demandante se ta visto privado de los servicios de dicto vetículo: y la tercera para que también le pague otra cantidad de $1,000 por otros vetículos que tuvo que usar y pagar para sustituir al averiado para su trabajo.
Celebrado el juicio el tribunal de distrito dictó sentencia condenando a la compañía aseguradora demandada a tacer una reparación adecuada del autocamión del demandante, de acuerdo con lo estipulado en sa contrato de seguro, y a pa-garle en concepto de indemnización la suma de $1,156 y las costas.
En esta apelación interpuesta por la demandada contra dicta sentencia se alegan dos motivos de error, a saber: por la apreciación de la prueba practicada en el juicio y porque la sentencia es imprecisa y difícil de cumplir por la deman-dada sin recurrir a ulteriores procedimientos judiciales.
La apelante no alega error por la condena de pagar de-terminada cantidad de dinero como indemnización de daños y perjuicios. Dedica su alegato casi exclusivamente a sos-tener que el cambio de motor que tizo es una reparación ade-cuada, reservando muy pocas líneas para el segundo motivo de error. Por consiguiente la cuestión sometida a nuestra resolución por el primer motivo del recurso es si tubo o no error en la apreciación de la prueba en cuanto a no constituir *176el cambio de motor una reparación adecuada del autocamión y a la condena de repararlo convenientemente.
Según una cláusula del contrato de seguro entre las partes, en caso de siniestro podrá la compañía reparar, reconstruir o reemplazar la propiedad perdida o dañada con otra de la misma clase y calidad. Las palabras textuales del contrato, que está escrito en inglés, son en cuanto a ese extremo las si-guientes: “. . . and also to repair, rebuild or replace the property lost or damaged with, other of like kind and quality. . .”
En la opinión que el tribunal inferior escribió para fun-damentar su sentencia llegó a la conclusión de que por las palabras copiadas estaba obligada la demandada a sustituir la propiedad dañada con otra de igual clase y calidad y citó en su apoyo lo siguiente del Diccionario Internacional de la lengua inglesa de Webster en su edición de 1920: “Like.— Having the same or nearly the same appearance, character or characteristic, similar”. “Like 1. — That which is equal or similar to another, the counterpart; an exact resemblance; a copy, an equal”. También en el Diccionario de Bouvier se dice respecto de dicha palabra que significa lo que es igual en cantidad, calidad o grado, citándose a 79 N.C. 387, y que no significa necesariamente igual en todas sus partes, según 2 Cush. 145; y en el Diccionario de palabras y frases defi-nidas judicialmente se dice en la página 4160 que like es de-finida para significar parecido; teniendo semejanza; similar o igual; lo mismo en cantidad, montante o extensión. Así, pues, esa palabra usada en el contrato en este caso no significa que el motor dañado debía ser sustituido necesaria-mente por otro motor Day Elder, y, por tanto, podía ser sustituido por otro que aunque de distinta marca o fábrica fuese de la misma clase y calidad, quedando ahora para resolver si el motor del automóvil Stuts que fué puesto en el autocamión es de la misma clase y calidad que el que antes tenía.
La prueba en ese extremo fué contradictoria, pues José *177Acuña declaró que si a un autocamión (truck) de la clase del demandante se le pone un motor de un automóvil de paseo Stuts, éste no tiene la potencia necesaria para moverlo y no da el mismo resultado; porque el Stuts es un motor de alta velocidad y no tiene la fuerza suficiente para tirar en baja velocidad, y porque el autocamión (truck) requiere un motor de baja velocidad, que desarrolle menos velocidad, pero más potencia; y el otro perito Pedro Cotto, del demandante, dijo que no da resultado un motor de un Stuts aplicado a un auto-camión (truck) Day Elder y que sería imposible que traba-jara bien. En cambio el perito de la demandada, José Cue-vas Padilla, manifestó en el juicio que esos motores Shtts son adecuados para trucks.
El conflicto de esa evidencia fue decidido por el tribunal inferior a favor de los peritos del demandante fundándose en que no se probó que tengan interés en el asunto, mientras que el perito de la demandada fué quien hizo las reparaciones en su taller por cuenta y orden de la demandada, llegando, en consecuencia, a la conclusión de que si a un autocamión (truck) Day Elder se le pone un motor de un automóvil de paseo (toilring car) marca Stuts, dicbo motor no tiene la po-tencia necesaria para mover esa clase de autocamión y que, por tanto, la demandada faltó a su contrato.
La decisión de ese conflicto de la prueba es el motivo fundamental de este recurso y se ataca diciendo que ambos motores son construidos por la misma fábrica, de lo que no encontramos justificación en la prueba, aparte de que una fá-brica puede construir distintas clases de motores: en que no se adujo prueba de la diferencia entre un motor de paseo y otro de carga, lo cual no es exacto pues el perito Acuña de-claró que los motores de los automóviles de paseo tienen mu-da velocidad y poca fuerza mientras que los de autocamio-nes tienen menos velocidad pero más fuerza: y también por-que no se dió crédito a la declaración del perito Cuevas Padilla, de la demandada. En este particular el tribunal tuvo ante sí un conflicto que estaba obligado a decidir y lo hizo *178acertadamente a favor de los peritos del demandante, pues ellos eran personas desinteresadas en el asnnto mientras que el perito contrario, Cuevas, fué el que encargado por la ape-lante de hacer las reparaciones estimó conveniente poner el motor del automóvil Stutz, que él había comprado usado, y es natural que creyera que había hecho una sustitución ade-cuada, aunque la preponderancia de la evidencia pericial es contraria a su manera de pensar, sin que el hecho de que el autocamión con el motor Stutz subiera bien la cuesta de los Frailes cerca de Río Piedras estando cargado, según declaró Cuevas, sea suficiente para demostrar la suficiencia de dicho motor en el autocamión, ya que no se probó que esa fuera la pendiente mayor de nuestras carreteras. En cuanto al tes-tigo Olavarrieta éste sólo vió andar el autocamión frente al garage donde fué reparado. En conclusión, no podemos de-clarar que fué cometido el primer error alegado.
En cuanto al segundo motivo del recurso no puede alegar la apelante que la sentencia es imprecisa y difícil de cumplir al ordenarle que haga una reparación adecuada en el auto-camión, pues por su contrato está obligada a saber que la sus-titución que hizo del motor debía ser por otro de la misma clase y calidad. Si cumple con esto no puede temer procedi-mientos judiciales ulteriores justificados.

La sentencia apelada debe ser confirmada.